Name: Commission Implementing Regulation (EU) NoÃ 485/2011 of 18Ã May 2011 entering a name in the register of protected designations of origin and protected geographical indications (Karp zatorski (PDO))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  fisheries
 Date Published: nan

 20.5.2011 EN Official Journal of the European Union L 133/6 COMMISSION IMPLEMENTING REGULATION (EU) No 485/2011 of 18 May 2011 entering a name in the register of protected designations of origin and protected geographical indications (Karp zatorski (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Polands application to register the name Karp zatorski was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 253, 21.9.2010, p. 6. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom POLAND Karp zatorski (PDO)